Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 1 of 8 PageID: 117



NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

_________________________________________
                                          :
RODNEY JACKSON, et al.,                   :
                                          :
            Plaintiffs,                   : Case No. 3:19-cv-17943(BRM)(ZNQ)
                                          :
      v.                                  :
                                          :
NEW JERSEY DEPARTMENT OF                  :     OPINION
CORRECTIONS, et al.,                      :
                                          :
            Defendants.                   :
_________________________________________ :


MARTINOTTI, DISTRICT JUDGE

        Before this Court is Plaintiffs Rodney Jackson (hereinafter “Mr. Jackson”) and his wife

Cynthia Jackson (hereinafter “Mrs. Jackson”) counseled complaint which has been removed from

state court alleging claims pursuant to 42 U.S.C. § 1983 as well as state law tort claims. Presently

pending is Defendants the New Jersey Department of Corrections (“DOC”) and the Northern State

Prison’s (“NSP”) (collectively hereinafter the “Moving Defendants”) motion to dismiss the

complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Having

reviewed the submissions filed in connection with the motion and having declined to hold oral

argument pursuant to Fed. R. Civ. P. 78(b), for the reasons set forth below and for good cause

appearing, the motion to dismiss is GRANTED IN PART and DENIED IN PART.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the

Complaint as true and draws all inferences in the light most favorable to Plaintiff. See Phillips v.
Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 2 of 8 PageID: 118



Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court considers any

“document integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory

Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194,

1220 (1st Cir. 1996)).

         The circumstances giving rise to this complaint occurred while Mr. Jackson was

incarcerated at the NSP in Newark, New Jersey. (See ECF 1-1 at 3.) Mr. Jackson was injured in

the yard of NSP on August 1, 2017. (See id.) He was taken to the infirmary where a clinical

diagnosis indicated a ruptured Achilles tendon. (See id.) Mr. Jackson was advised he should get

an immediate MRI and/or be referred for immediate surgery depending on the results of the MRI.

(See id.)

         Mr. Jackson attempted numerous times to bring to the attention of NSP and DOC personnel

that he needed immediate emergency medical care. (See id. at 4.) Mr. Jackson ultimately received

an MRI in October 2017. (See id.) The MRI revealed a “high grade partial-thickness tear at the

critical zone.” (Id.)

         On October 24, 2017, Mr. Jackson was referred for surgery. (See id.) The complaint alleges

as a result of the delay in surgery, it was far more difficult and complex. (See id.) Furthermore,

Mr. Jackson is now permanently disabled and injured. (See id.) The complaint states he would not

have suffered from these conditions had his injury been promptly addressed. (See id.)

         In July 2019, Plaintiffs initially brought suit in state court. The complaint named the

Moving Defendants as well as George Robinson – Administrator of NSP 1 and Jane/John Does.

The complaint raised four counts: (1) negligence; (2) Eighth Amendment violations under 42

U.S.C. § 1983; (3) loss of consortium being brought by Mrs. Jackson; and (4) employees/agents



1
    George Robinson has not appeared in this action.

                                                 2
Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 3 of 8 PageID: 119



of NSP and the DOC are liable for the same as listed above. Plaintiffs seek monetary damages as

relief.

          This matter was removed from state court in September 2019. (See ECF 1). On October

31, 2019, Moving Defendants filed a motion to dismiss the complaint for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6). (See ECF 8.) Moving Defendants make three

arguments in their motion to dismiss, namely:

    1. Plaintiffs’ § 1983 claims against the Moving Defendants must be dismissed because

          Moving Defendants are not “persons” amenable to suit under § 1983.

    2. Plaintiffs’ state law tort claims against the Moving Defendants must be dismissed because

          Plaintiffs did not strictly or substantially comply with the New Jersey Tort Claims Act

          (“NJTCA”).

    3. Plaintiffs fail to state a claim upon which relief may be granted against the Moving

          Defendants.

          Plaintiffs filed a response in opposition to Moving Defendants’ motion to dismiss. (See

ECF 12.) Moving Defendants then filed a reply in support of their motion. (See ECF 13.)

    II.      LEGAL STANDARD

          In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

228. “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). However,

the plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Id.



                                                  3
Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 4 of 8 PageID: 120



(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires that the complaint allege

“more than a sheer possibility that a defendant has acted unlawfully,” but it “is ‘not akin to a

probability requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations”

are not required, but “more than an unadorned, the defendant-harmed-me accusation” must be

pleaded; it must include “factual enhancements” and not just conclusory statements or a recitation

of the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

couched as a factual allegation.” Papasan, 478 U.S. at 286.



                                                  4
Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 5 of 8 PageID: 121



          While, as a general rule, the court may not consider anything beyond the four corners of

the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

court may consider certain narrowly defined types of material without converting the motion to

dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “‘document integral

to or explicitly relied upon in the complaint.’” Burlington Coat Factory, 114 F.3d at 1426 (quoting

Shaw, 82 F.3d at 1220).

   III.      DECISION

             A. Section 1983 Claims

          Moving Defendants argue Plaintiffs’ 42 U.S.C. § 1983 claims against them should be

dismissed because they are not “persons” as defined by the statute. A plaintiff may have a cause

of action under § 1983 for certain violations of constitutional rights. Section 1983 provides in

relevant part:

                 Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory or the District of
                 Columbia, subjects, or causes to be subjected, any citizen of the
                 United States or other person within the jurisdiction thereof to the
                 deprivation of any rights, privileges, or immunities secured by the
                 Constitution and laws, shall be liable to the party injured in an action
                 at law, suit in equity, or other proper proceeding for redress, except
                 that in any action brought against a judicial officer for an act or
                 omission taken in such officer’s judicial capacity, injunctive relief
                 shall not be granted unless a declaratory decree was violated or
                 declaratory relief was unavailable.

Therefore, to state a claim for relief under § 1983, a plaintiff must allege first, the violation of a

right secured by the Constitution or laws of the United States. Second, a plaintiff must allege the

deprivation was committed or caused by a person acting under color of state law. See Harvey v.




                                                    5
Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 6 of 8 PageID: 122



Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).

        The NSP and the DOC are not “persons” subject to § 1983 monetary liability. See Foye v.

Wexford Health Sources, Inc., 675 F. App’x 210, 215 (3d Cir. 2017) (finding District Court

properly dismissed § 1983 claims against state prison and state department of corrections because

they are not persons subject to suit under § 1983) (citations omitted). Accordingly, Plaintiffs’

§ 1983 claims against the Moving Defendants are dismissed with prejudice.

            B. State Law Claims – Failure to Comply with Tort Claims Act

        Moving Defendants next argue Plaintiffs state law claims against them should be dismissed

because Plaintiffs failed to either strictly or substantially comply with NJTCA.

        The NJTCA “‘establishes the procedures by which claims [against public entities and

public employees] may be brought,’ including a mandatory pre-suit notification of the claim.”

Rogers v. Cape May Cty. Office of Pub. Def., 31 A.3d 934, 937 (N.J. 2011) (quoting Beauchamp

v. Amedio, 751 A.2d 1047 (N.J. 2000)). “The claimant shall be forever barred from recovering

against a public entity or public employee if . . . the claimant failed to file the claim with the public

entity within 90 days of accrual of the claim.” N.J. Stat. Ann. § 59:8-8 (emphasis added).

        The complaint does not reference nor attach any pre-suit notification of Plaintiffs state law

tort claims. Nevertheless, Moving Defendants attach to their motion to dismiss a pre-suit notice of

tort claim dated October 6, 2017. (See ECF 8-2 at 2-3). Moving Defendants argue this notice of

tort claim does not comply with the NJTCA, “because the notice itself is irrelevant to the subject

matter of this Complaint. The Notice pertains to Plaintiff’s slip and fall, not his subsequent medical

care that is at issue in this Complaint.” (ECF 8 at 16).




                                                   6
Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 7 of 8 PageID: 123



       Moving Defendants seek to have this Court analyze a document (the October 6, 2017 notice

of tort claim) neither referenced nor attached to the complaint to determine whether Plaintiffs have

substantially complied with the NJTCA. However, this Court finds such inquiry is improper at the

motion to dismiss stage as the argument requires this Court to analyze items beyond the complaint

itself to reach a supposed legal conclusion. Therefore, this Court declines to dismiss Plaintiffs’

state law tort claims against the Moving Defendants based on a purported failure to comply with

the NJTCA.

           C. Failure to State a Claim

       Moving Defendants finally argue Plaintiffs have failed to state a tort claim with the

requisite facial plausibility. 2 The elements of negligence under New Jersey law are as follows: (1)

the defendant owed a duty of care to the plaintiff, (2) the defendant breached that duty, (3) the

defendant's breach caused the plaintiff's injuries, and (4) the plaintiff suffered damages. See

generally Natale v. Camden County Correctional Facility, 318 F.3d 575, 579 n.3 (3d Cir. 2003);

Weinberg v. Dinger, 524 A.2d 366, 373-74 (N.J. 1987). Applying these elements to the allegations

in the complaint as detailed supra, the complaint alleges a negligence claim with facial plausibility.

Accordingly, this Court declines to dismiss Plaintiff’s state law tort claims against the Moving

Defendants based on this argument as well.




2
 While Moving Defendants’ mention Mrs. Jackson’s loss of consortium claim within this section
of their brief, they focus primarily on Plaintiff’s negligence claim. This is not surprising though
because a loss of consortium is “derivative and dependent on the degree of negligence of the spouse
asserting the personal injury claims.” Tichenor v. Santillo, 527 A.2d 78, 82 (N.J. Sup. Ct. App.
Div. 1987).



                                                  7
Case 3:19-cv-17943-BRM-ZNQ Document 14 Filed 06/29/20 Page 8 of 8 PageID: 124



   IV.      CONCLUSION

         For the foregoing reasons, Moving Defendants’ motion to dismiss is granted in part and

denied in part. Plaintiffs’ federal claims against the Moving Defendants are dismissed with

prejudice for failure to state a claim. Plaintiffs state law claims against the Moving Defendants

remain. An appropriate order will be entered.

DATED: June 29, 2020                                         /s/Brian R. Martinotti
                                                             BRIAN R. MARTINOTTI
                                                             UNITED STATES DISTRICT JUDGE




                                                 8
